Exhibit 10.20

SEVERANCE AND
CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (“Agreement”) is effective as of
July     , 2007, between Wireless Facilities, Inc. (“WFI”) and Laura Siegal
(“Siegal”), as approved by WFI’s Board Compensation Committee.

A.            Siegal is presently employed as Vice President & Controller of
WFI.

B.            As consideration for Siegal’s agreement to undertake and continue
her duties and responsibilities in her role as Vice President & Controller in
light of the changing circumstances at the Company, WFI and Siegal desire to
enter into this Agreement to (i) provide for the payment of severance
compensation to Siegal upon a termination without Cause, or (ii) in the event of
a Change of Control, as defined herein.

Therefore, in consideration of the promises and the mutual covenants contained
below, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

1.             Vesting Upon Change of Control. Upon the closing of a transaction
that constitutes a Change of Control (as defined in paragraph 3(a) below), the
vesting of 50% of all stock options and stock appreciation rights granted to
Siegal under WFI’s equity incentive plans that as of the date of such Change of
Control remain unvested shall accelerate, to the extent permissible by law,
notwithstanding and in addition to any existing vesting provisions set forth in
such stock option, stock appreciation right and/or WFI equity incentive plan. On
the one year anniversary of such Change of Control or upon a Triggering Event
(as defined in paragraph 3(b) below), whichever occurs sooner, the remaining
unvested portion of any stock options and stock appreciation rights shall
immediately vest.

2.             Severance Payments. If Siegal is (a) terminated without Cause (as
defined in paragraph 3(c) below) or (b) voluntarily resigns from WFI as a result
of a Triggering Event (as defined in paragraph 3(b) below) after a Change of
Control (as defined in paragraph 3(a) below), then Siegal will be entitled to
receive in satisfaction of all obligations (other than as provided in
paragraph 1 above) that WFI may have to Siegal: (i) in the case of 2(a) hereof,
severance compensation equal to nine (9) months of her base salary then in
effect; or in the case of 2 (b) hereof, severance compensation equal to nine (9)
months of her base salary plus her maximum potential bonus amount for nine (9)
months; in either case, less applicable taxes and withholding; and, if needed by
Siegal, (ii) her then-current health insurance coverage, at the then current
employee cost, during the nine (9) month period following a termination in the
case of 2 (a) or during the nine (9) month period following a resignation in the
case of 2(b). In addition, in the event that Siegal is terminated without Cause,
the vesting of 100% of all stock options and stock appreciation rights granted
to Siegal under WFI’s equity incentive plans that as of the date of such
termination remain unvested shall accelerate, to the extent permissible by law,
notwithstanding and in addition to any existing vesting provisions set forth in
such stock option, stock appreciation right and/or WFI equity incentive plan.
The foregoing severance compensation, health insurance coverage and acceleration
of vesting will be conditioned upon Siegal’s execution of a separation agreement
with a release of claims reasonably satisfactory to WFI and such severance
compensation shall be paid in a single lump sum payment promptly after Siegal’s
execution of such separation agreement.


--------------------------------------------------------------------------------


3.             Definition of Change of Control and Triggering Event.

(a)           A Change of Control means: (i) the acquisition by an individual
person or entity or a group of individuals or entities acting in concert,
directly or indirectly, through one transaction or a series of transactions, of
more than 50% of the outstanding voting securities of WFI; (ii) a merger or
consolidation of WFI with or into another entity after which the stockholders of
WFI immediately prior to such transaction hold less than 50% of the voting
securities of the surviving entity; (iii) any action or event that results in
the Board of Directors consisting of fewer than a majority of Incumbent
Directors (“Incumbent Directors” shall mean directors who either (A) are
directors of WFI as of the date hereof, or (B) are elected or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination); or (iv) a sale
of all or substantially all of the assets of WFI.

(b)           A Triggering Event means (i) Siegal’s termination from employment;
(ii) a material change in the nature of Siegal’s role or job responsibilities so
that Siegal’s job duties and responsibilities after the Change of Control, when
considered in their totality as a whole, are substantially different in nature
from the job duties Siegal performed immediately prior to the Change of Control;
or (iii) the relocation of Siegal’s principal place of work to a location of
more that thirty (30) miles from the location Siegal was assigned to immediately
prior to the Change of Control.

(c)           “Cause” means (i) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of Siegal with respect to
Siegal’s obligations or otherwise relating to the business of WFI; (ii) Siegal’s
material breach of this Agreement or WFI’s standard form of confidentiality
agreement; (iii) Siegal’s conviction or entry of a plea of nolo contendere for
fraud, misappropriation or embezzlement, or any felony or crime of moral
turpitude; (iv) Siegal’s failure to perform her duties and responsibilities as
Vice President and Corporate Controller to the reasonable satisfaction of the
Board after being provided with notice thereof and thirty (30) days opportunity
to remedy such failure; and (v) Siegal’s willful neglect of duties or poor
performance. Notwithstanding the foregoing, a termination under subsection (v)
shall not constitute a termination for “Cause” unless WFI has first given Siegal
written notice of the offending conduct (such notice shall include a description
of remedial actions that WFI reasonably deems appropriate to cure such offending
conduct) and a thirty (30) day opportunity to cure such offending conduct. In
the event WFI terminates Siegal’s employment under subsection (v), WFI agrees to
participate in binding arbitration, if requested by Siegal, to determine whether
the cause for termination was willful neglect of duties or poor performance as
opposed to some other reason that does not constitute Cause under this
Agreement.

4.             General Provisions. Except as set forth in this Agreement, the
terms of the Offer Letter remain unchanged. Nothing in this Agreement is
intended to change the at-will nature of Siegal’s employment with WFI. This
Agreement and the Offer Letter, including the Additional Terms and Conditions
attached thereto and the Proprietary Information and Innovations Agreement
signed by Siegal, constitute the entire agreement between Siegal and WFI with
respect to Siegal’s employment with WFI. No amendment or modification of the
terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties.

5.             Compliance with Section 409A of the Code. This Agreement is
intended to comply with Section 409A of the Code (or any regulations or rulings
thereunder), and shall be construed and interpreted in accordance with such
intent. Notwithstanding anything to the contrary in this Agreement, WFI, in the
exercise of its sole discretion and without the consent of Siegal, (a) may amend
or modify this Agreement in any manner in order to meet the requirements of
Section 409A of the Code as amplified by any Internal Revenue Service or U.S.
Treasury Department guidance and (b) shall have the authority to delay the
payment of any amounts or the


--------------------------------------------------------------------------------


provision of any benefits under this Agreement to the extent it deems necessary
or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “key employees” of certain publicly-traded companies)
as amplified by any Internal Revenue Service or U.S. Treasury Department
guidance as WFI deems appropriate or advisable. In such event, any amounts or
benefits under this Agreement to which Siegal would otherwise be entitled during
the six (6) month period following Siegal’s termination of employment will be
paid on the first business day following the expiration of such six (6) month
period. Any provision of this Agreement that would cause the payment of any
benefit to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Code Section 409A (which amendment may be
retroactive to the extent permitted by the Code or any regulations or rulings
thereunder).

Laura Siegal

 

 

Dated:

 

 

 

 

 

 

 

Wireless Facilities, Inc.

 

 

Dated:

By:

 

 

 

 

 

 

Eric DeMarco, Chief Executive Officer

 


--------------------------------------------------------------------------------